— Appeal from an amended order of the Family Court, Queens County (Pearce, J.), dated July 16, 1984, which granted that branch of the respondent’s motion which was to suppress evidence of certain statements and verbal acts. (We treat a notice of appeal from an order dated June 21, 1986, as a premature notice of appeal from the amended order dated July 16, 1984; see, CPLR 5520 [c].)
Ordered that the amended order dated July 16, 1984, is affirmed, without costs or disbursements. No opinion. Lazer, J. P., and Bracken, J., concur.